Citation Nr: 1614703	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-46 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for residuals of a fracture of the right fourth metacarpal.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for pes planus.

6.  Entitlement to service connection for residuals of a fracture of the right great toe.

7.  Entitlement to service connection for a right foot disability.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for a heart disability.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION
The appellant is a Veteran who served on active duty for more than 21 years, including the periods from August 1974 to May 1977 and May 1986 to April 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In September 2015, a hearing was held at the Board.  A transcript is in the record.  

The issue of service connection for prostate cancer was raised by the record at the September 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran and his representative are advised that if he wishes to pursue a claim for benefits, he should file a claim on the application form prescribed by the Secretary.  See 38 C.F.R. § 3.155 (as amended, effective from March 24, 2015); 79 Fed. Reg. 57660 (Sept. 25, 2014) (final rule). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the September 2015 hearing, the Veteran testified that he has received treatment at the naval health clinic at the Quantico Marine Base since his retirement from service.  He also stated he underwent heart surgery at Mary Washington Hospital in April 2013.  The Veteran was given 90 days after the hearing to submit evidence of his post-service treatment, but none has been forthcoming.  Since he has provided specific information concerning his treatment following service, the Board believes an attempt should be made to obtain his post-service treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Please ask the Veteran to identify all providers of evaluations and/or treatment (VA and non-VA) he has received for right shoulder, bilateral knee, back, heart and right foot disabilities, residuals of a right fourth metacarpal fracture, pes planus, residuals of a fracture of the right great toe, hearing loss, hypertension and erectile dysfunction since his discharge from service.  The RO should specifically request the Veteran provide the pertinent information concerning his treatment at Mary Washington Hospital in April 2013.  He should submit authorizations for VA to secure records of all such evaluations and treatment from any private providers.  Then, secure complete clinical records of the evaluations and treatment from all providers identified that are not currently associated with the record on appeal.

2.  Please submit a request to NPRC or other appropriate location for any military retiree records pertaining to the Veteran from the Quantico Naval Medical Clinic for the period from April 2000 through the present.  Any records received should be associated with the claims folder or virtual folders.  With regard to Federal records such as these, the AMC/RO should follow the procedures as set forth in 38 C.F.R. § 3.159(c)(2).

3.  Based on the information received, the RO should undertake any additional developed deemed necessary, to include examination of the Veteran.

4.  The AOJ should then review the record and readjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




